The opinion of the court was delivered by
Black, C. J.
The jurisdiction of the Common Pleas of Philadelphia is limited to cases where the sum in controversy is not greater than $100. The declaration is the test by which the sum in controversy must be ascertained. In other words, the amount in dispute is for this purpose taken to be, neither more nor less, than what the plaintiff claims.
The present plaintiff, by laying the value of the property at $50, obtained a writ of replevin from the court, which she used to get the possession of a horse that did not belong to her. On the trial of the cause the jury found not only that her adversary was the owner of the property, but also that she, in taking it from him and keeping it, had done him an injury to the amount of $200. The damages awarded to the defendant may have been thus high, either because the plaintiff understated the value of the horse, or because the taking of it had been attended with some special hardship. In either case it was the plaintiff’s own fault, committed after the jurisdiction had attached, that swelled the verdict. To set aside this judgment for the cause complained of would be to allow the plaintiff to defeat justice by taking advantage of her own wrong. Judgment affirmed.